Citation Nr: 1022325	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for diabetes mellitus 
(to include Type II), to include as due to exposure to Agent 
Orange.

4.  Entitlement to service connection for residuals of 
rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) from August and December 2007 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The August 2007 decision, in 
pertinent part, denied service connection for bilateral 
hearing loss, tinnitus, and residuals of rheumatic fever.  
The December 2007 rating decision denied service connection 
for diabetes mellitus Type II.  

The appellant provided testimony at a hearing conducted via 
video-conference in March 2010.  A transcript of this 
hearing, conducted by the undersigned Veterans Law Judge, is 
of record.


FINDINGS OF FACT

1.  The Veteran currently is not shown to have bilateral 
hearing loss for VA compensation purposes.  

2.  The Veteran currently is not shown to have tinnitus.  

3.  The Veteran did not serve in the Republic of Vietnam, and 
there is no competent evidence that he was exposed to an 
herbicide agent (to include Agent Orange) during service.

4.  Diabetes mellitus (to include Type II) is not shown to 
have been either manifested in service or to a compensably 
disabling degree within one year of the Veteran's discharge 
from active service, and there is no competent evidence of 
record linking the claimed disorder to service.

5.  In March 2010, prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
that, concerning the issue of entitlement to service 
connection for residuals of rheumatic fever, he wished to 
withdrawal his appeal.


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.385 (2009).

2.  The claim of service connection for tinnitus must be 
denied by operation of law.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

3.  Diabetes mellitus (to include Type II) was not incurred 
in service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, concerning the issue of entitlement to service 
connection for residuals of rheumatic fever, have been met.  
38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  With regard to a 
claim for service connection, the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate his 
claims, including that which he was to provide and that which 
VA would provide, in January 2006 and October 2007 letters 
sent to the appellant before the respective initial August 
and December 2007 decisions on the claims.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

Concerning the content of the notice, the appellant has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the January 2006 and October 
2007 notice letters in which the RO informed the appellant 
that, to establish service connection for a disability, the 
evidence must show three things:  (1) an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between the current disability and an injury, 
disease, or event in service.

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, has also been 
met.  Pertaining to the claims for service connection for 
bilateral hearing loss and tinnitus, this notice was 
essentially met in the January 2006 letter, which included 
enclosures entitled "What the Evidence Must Show" and "How 
You Can Help and How VA Can Help You."  

As concerning the service connection claim for diabetes 
mellitus, the October 2007 letter informed the Veteran that 
he should submit any military records that he had in his 
possession, and that he could also submit other documents 
that relate to his disability in service such as statements 
from military medical personnel, statements from persons who 
knew the Veteran while he was in the military, and employment 
physical examination reports or other medical evidence.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant in January 2006 (as part of the 
enclosures) and October 2007 that VA would obtain his service 
treatment records and other military records if needed; that 
VA would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the appellant told VA about; and that it 
would provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also, in October 2007, 
informed the appellant that it would help him obtain private 
treatment records if he filled out the attached VA Form 21-
4142 (Authorization and Consent to Release Information) form 
that would authorize the RO to assist him in this regard.

Finally, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date should service connection be granted for the 
disabilities on appeal in a March 2006 letter.  Accordingly, 
the Board concludes that all notice requirements were met in 
this case.  
The duty to assist the appellant also has been satisfied in 
this case.  Service treatment records and available post-
service VA and private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  The appellant has not informed 
VA of any existing, and available, VA medical records which 
may be helpful in the adjudication of his claims.  VA is not 
on notice of any evidence needed to decide the claim which 
has not been obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the Veteran's service treatment records 
show no complaints or findings related to either hearing 
loss, tinnitus, or diabetes mellitus, and his post-service 
medical records are absent for evidence of diabetes until 
1998 (many years (30) after the Veteran's separation from 
service).  Further, the post-service evidence of record fails 
to include either an indication of complaints and/or 
diagnoses pertaining to bilateral hearing loss or tinnitus.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  In addition, there is no indication of a causal 
connection between his post-service diagnoses pertaining to 
diabetes mellitus and an injury, disease, or event, if any, 
in service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 
Vet. App. at 519.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case. 

Factual Background/Laws and Regulations/Analysis

The Veteran claims that he has bilateral hearing loss, 
tinnitus, and diabetes mellitus (including Type II) as a 
result of active military service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Bilateral Hearing Loss and Tinnitus

The appellant served on active duty from May 1964 to May 
1968.  His service treatment records show that, pertinent to 
his claims, examination reports dated in April 1964 
(enlistment) and April 1968 (separation) make no mention of 
complaints or treatment pertaining to either hearing loss or 
tinnitus.  The Veteran's April 1968 separation examination 
report shows audiometric findings which clearly did not show 
the presence of bilateral hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The Veteran 
also did not complain of any of the claimed disorders in the 
course of his April 1968 separation examination.  See Report 
of Medical History, dated in April 1968.  

While both private and VA post-service medical records are on 
file, dating from 1998 to 2008, none of them include a 
mention of either complaints made regarding, or diagnoses 
concerning, either bilateral hearing loss or tinnitus.  The 
Board does note that the Veteran testified in March 2010 that 
his claimed bilateral hearing loss and tinnitus were directly 
related to acoustic trauma incurred as a result of his 
performing material handling duties and working on a flight 
line while stationed at an AFB.  See page two of hearing 
transcript (transcript).  He added that he had problems with 
tinnitus while in the military and that these problems had 
continued to the present time.  See page five of transcript.  

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See Hensley, 5 Vet. App. at 
157.

In this case, service treatment records revealed no elevated 
puretone thresholds.  See Hensley, 5 Vet. App. at 157.  Also, 
there were no complaints or other medical findings pertinent 
to hearing loss shown in the service treatment records.

The Board is also aware that the post-service medical record, 
which includes numerous private and VA records, make no 
mention of complaints made by the Veteran of either bilateral 
hearing loss or tinnitus, and, in addition, fail to include a 
diagnosis of either claimed disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The medical 
evidence is absent for any treatment or diagnosis of either 
hearing loss or tinnitus.  Because the medical evidence does 
not establish that the Veteran has a current diagnosis in 
this case, the Board finds that the Veteran is not entitled 
to service connection for both bilateral hearing loss and 
tinnitus.  

In this regard, the Board notes that, although the Veteran is 
competent to state that he experiences tinnitus as that 
disability is a subjective experience, he has not made any 
statements or raised any complaints regarding tinnitus except 
in connection with his claim for disability benefits.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Accordingly, the Board 
does not find his testimony and statements to be credible.  
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (noting 
that, although interest in the outcome of a proceeding does 
not affect the competency to testify, it may affect the 
credibility of testimony).  Concerning the credibility of the 
evidence, the Board notes that "definitions of credibility 
do not necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  In this case, the Board finds that the Veteran's 
statements that he has tinnitus does not inspire belief 
because he did not complain of tinnitus during service or for 
many years thereafter or ever seek any treatment for it but 
only alleges that he experiences it in statements made while 
seeking disability benefits for it.

In summary, as a current hearing disability as defined in 
38 C.F.R. § 3.385 is not shown, and, similarly, tinnitus is 
not shown by credible evidence, these claims of service 
connection must be denied under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).



Diabetes Mellitus (to include Type II)

As noted, the appellant served on active duty from May 1964 
to May 1968.  His service treatment records show that, 
pertinent to his claim, examination reports dated in April 
1964 (enlistment) and April 1968 (separation) make no mention 
of complaints or treatment pertaining to diabetes.  The 
Veteran also did not complain of any diabetes-related 
problems in the course of his April 1968 separation 
examination.  See Report of Medical History, dated in April 
1968.  

Private medical records on file, dating back to 1998, 
includes a November 1998 emergency room report which shows a 
diagnosis of history of early-onset diabetes mellitus.  A 
March 2000 office visit report shows a diagnosis of diabetes 
Type II.  
In a letter  received in April 2006, the Veteran alleged that 
he was exposed to herbicides (i.e., Agent Orange) while 
serving at Blytheville Air Force Base (AFB) as a warehouse 
specialist.  He also testified in March 2010 before the 
undersigned that barrels containing herbicides were ruptured 
by forklifts, spilling the substance, causing him to have 
direct contact with the herbicides.  See pages nine and 11 of 
transcript.  He also denied ever having served in Vietnam.  
See page three of transcript.  

VA outpatient treatment records on file include a November 
2006 progress note showing a diagnosis of diabetes mellitus, 
fairly controlled; an April 2008 progress note including a 
diagnosis of diabetes mellitus, poorly controlled; and an 
October 2008 progress note which includes a diagnosis of 
diabetes mellitus, excellent control.

The RO attempted to verify the claimed herbicide exposure at 
Blytheville AFB through the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)) in March 2009.  A 
June 2009 response from JSRRC shows that it could neither 
document nor verify that the Veteran was exposed to 
herbicides while serving at Blytheville AFB.  The JSRRC added 
that research showed that herbicides were tested in 1967 at 
Fort Chafe in Arkansas, but that Blytheville AFB was not on 
the Department of Defense (DOD) listing of herbicide spray 
areas and test sites outside of the Republic of Vietnam.  
Additionally, and of significant note, it was reported that 
available unit histories did not mention or document any 
herbicides spraying, testing, or storage at Blytheville AFB.  

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then this disability is presumed to have been incurred during 
active service, even though there is no evidence of it during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  
Service connection may be granted on a presumptive basis for 
certain enumerated disabilities if manifested to a 
compensable degree anytime after service in a veteran exposed 
to an "herbicide agent" as defined in 38 C.F.R. 
§ 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
309(e).

If a veteran did not serve in the Republic of Vietnam, as is 
the case here, but was exposed to an herbicide agent defined 
in 38 C.F.R. § 3.307(a)(6) during active service and has a 
disease on the list of diseases subject to presumptive 
service connection, VA will presume that the disease is due 
to the exposure to herbicides.  See 38 C.F.R. § 3.309(e).

In other words, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, certain 
enumerated diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases that are deemed to be associated 
with herbicide exposure include Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes).  Id.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is not in dispute that the Veteran now has diabetes 
mellitus, which has also been diagnosed, as discussed above, 
as Type II diabetes mellitus.  

First, the Board notes here that one of the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 is not met as 
diabetes mellitus is not shown to have been compensably 
disabling within one year of the Veteran's 1968 separation 
from active duty.  Accordingly, service connection may not be 
granted on that basis.  

The Veteran, while conceding that he did not serve in 
Vietnam, essentially alleges that while serving at 
Blytheville AFB he was exposed to herbicides.  However, a 
bare contention of exposure to herbicides is not competent 
evidence of exposure.  Also, in regard to the Veteran's 
allegations, efforts undertaken by the RO to confirm such 
exposure by means of consultation with the JSRRC has shown 
that no such herbicide exposure occurred while the Veteran 
was stationed at Blytheville AFB.  Specifically, the JSRRC 
found that herbicides had never been either sprayed, tested, 
or stored at the Blytheville AFB.  Accordingly, the Veteran 
is not entitled to the presumptive provisions under 38 
U.S.C.A. § 1116.  

The Veteran's service treatment records are negative for 
clinical findings or diagnosis of diabetes mellitus.  
Postservice medical evidence is negative for competent 
(medical) evidence of diabetes mellitus until 1998.  
Furthermore, the record is devoid of any competent evidence 
linking the Veteran's diagnosed diabetes mellitus to service.  
Without any competent evidence of a nexus between the 
Veteran's diabetes mellitus (to include Type II) and service, 
service connection for this disorder is not warranted.  

While the Veteran may sincerely believe that he has bilateral 
hearing loss, tinnitus, and type II diabetes mellitus as a 
result of his military service, the Veteran, as a lay person, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's service connection claims for bilateral 
hearing loss, tinnitus, and diabetes mellitus (to include 
Type II), the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Residuals of Rheumatic Fever

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn his appeal as 
concerning his claim seeking service connection for residuals 
of rheumatic fever.  See page 11 of transcript.  Hence, there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus (to 
include Type II), to include as due to exposure to Agent 
Orange, is denied.

The appeal, concerning the Veteran's claim for service 
connection for residuals of rheumatic fever, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


